TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-04-00147-CV


Coral Power, L.L.C., Appellant

v.


Public Utility Commission of Texas, Appellee






DIRECT APPEAL FROM THE PUBLIC UTILITY COMMISSION OF TEXAS



M E M O R A N D U M   O P I N I O N


	By order of May 6, 2004, this cause has been consolidated into, and will continue as,
appeal number 03-04-00148-CV.  No matters being left in cause 03-04-00147-CV, the appeal is
dismissed.


  
					W. Kenneth Law, Chief Justice
Before Chief Justice Law, Justices Patterson and Puryear
Appeal Dismissed
Filed:   May 6, 2004